In a proceeding under article 78 of the Civil Practice Act, to review and annul a determination of the State Rent Administrator, which denied an application by petitioner landlord, pursuant to the State Rent and Eviction Regulations (§ 33, subd. 5) for a rent increase based upon the purchase price of the subject property, petitioner appeals from an order of the Supreme Court, Kings County, entered November 13,1961, which denied its petition and dismissed the proceeding. Order affirmed, without costs. In our opinion, the State Rent Administrator properly refused to accept the purchase price as the basis for determining eligibility for an increase on the ground that the transaction was not normally financed. The criteria adopted by him for determining whether a sale was on normal financing terms or was abnormally financed so as to result in an inflated sales price, have been given legislative recognition by the Legislature’s recent amendment incorporating such criteria in the statute governing rent control (Emergency Housing Rent Control Law, § 4, subd. 4, par. [a], el. [1]; L. 1946, ch. 274, as amd. by L. 1961, eh. 337). Such amendatory statute (L. 1961, eh. 337) was effective at the time of the Administrator’s determination herein. Under the statute, as thus amended, we find that the Administrator’s determination was supported by substantial evidence; it was neither arbitrary nor capricious. Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur.